DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deuss (5,049,131) in view of Johnson et al. (8,216,294).  
Regarding claim 1, Deuss discloses an apparatus (see at least figures 5, 6 and column 3, lines 6-10) for performing a medical procedure, comprising: a balloon (see figure 5) comprising an inflatable body (2); and a first releasable connection (8 or 9) extending along a longitudinal length of the balloon (see figure 5) and adapted to maintain the body substantially at a first diameter at a first inflation pressure (as in figure 5, before the connections break) and to disconnect to allow the inflatable body to expand to a second diameter (see column 3, lines 6-10).  However, Deuss fails to disclose a remotely controlled actuator extending along the longitudinal length of the first releasable connection.  Attention is drawn to Johnson et al., who teach it is known to make a releasable connection with a remotely controlled actuator (100; see figure 40) extending along a length thereof to allow for manual separation of the connection.  This provides the operator the advantage of releasing the connection at any given desired time.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the connections (8 or 9) of Deuss include a remotely controlled actuator extending along a length thereof according to the teachings of Johnson et al. to obtain the same advantages.
Regarding claim 2, the body comprises a first portion connected to a second portion (defined by the lobes) by the first connection (see figure 5 of Deuss).
Regarding claim 3, the body includes a plurality of lobes (between folds 7; see figure 5 of Deuss) when inflated to the first inflation pressure, the first portion being on a first lobe and the second portion being on a second lobe (see figure 5 of Deuss).
Regarding claim 4, the first releasable connection comprises a frangible connection (8 or 9 of Deuss).
Regarding claim 5, the first releasable connection comprises a first connector (one half of weld 8 or strip 9 of Deuss) associated with a first portion of the balloon and a second connector (the other half of weld 8 or strip 9 of Deuss) associated with a second portion of the balloon and adapted for releasably engaging the first connector.

Regarding claim 7, the remotely controlled actuator (100 as taught by Johnson et al.) comprises a line connected to the first releasable connection (8 or 9 of Deuss).
Regarding claim 8, the balloon comprises a barrel section (the central portion defined by diameter “d” as shown in figure 2) surrounded by two end sections (the tapered ends), and the longitudinal length extends along an entire length of the barrel section (see figures 2 and 5).
Regarding claim 9, the balloon is non-compliant (see column 2, line 41 of Deuss).
Regarding claim 12, the first releasable connection can be provided on an inner surface of the balloon (element 9 of figure 6 of Deuss).
Regarding claim 13, Deuss discloses  an apparatus (see at least figures 5, 6 and column 3, lines 6-10) for performing a medical procedure, comprising: a balloon (see figure 5) comprising an inflatable body (2) having a first fold (7; see figure 6) held in place by a first releasable connection (8 or 9) running along a longitudinal length of the balloon (see figure 5); wherein the first releasable connection is adapted to hold the first fold in place to maintain the inflatable body at a first diameter up to a first inflation pressure (as in figure 5, before the connections break).  However, Deuss fails to disclose a remotely controlled actuator extending along the longitudinal length of the first releasable connection. Attention is drawn to Johnson et al., who teach it is known to make a releasable connection with a remotely controlled actuator (100; see figure 40) running along a length thereof to allow for manual separation of the connection.  This provides the operator the advantage of releasing the connection at any given desired time.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the connections (8 or 9) of Deuss include a remotely controlled actuator running along a length thereof according to the teachings of Johnson et al. to obtain the same advantages.
Regarding claim 14, the first diameter is a nominal diameter capable of treatment.
Regarding claim 15, the first fold includes a recessed portion (see figures 5 and 6) between adjacent lobes of the balloon, each of the lobes including a portion of the first releasable connection.
Regarding claim 16, the first releasable connection comprises a frangible connection (8 or 9 of Deuss).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deuss (5,049,131) in view of Johnson et al. (8,216,294) as applied to claims 1 and 13, respectively, above, and further in view of Knapp (2009/0227949).  
Regarding claim 6, the combination of Deuss and Johnson et al. discloses the apparatus substantially as described above with respect to claim 1, but fails to disclose the first releasable connection comprises an adhesive.  Attention is drawn to Knapp, who teaches it is known to use an adhesive to hold two portions of a balloon together to form a fold (see at least paragraph [0022]).  Therefore, examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first releasable connection (8) of Deuss with adhesive as taught by Knapp.  This combination is a simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. at ___, 82 USPQ2d at 1396.
Regarding claim 17, the combination of Deuss and Johnson et al. discloses the apparatus substantially as described above with respect to claim 13, but fails to disclose the first releasable connection comprises an adhesive.  Attention is drawn to Knapp, who teaches it is known to use an adhesive to hold two portions of a balloon together to form a fold (see at least paragraph [0022]).  Therefore, examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first releasable connection (8) of Deuss with adhesive as taught by Knapp.  This combination is a simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. at ___, 82 USPQ2d at 1396.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deuss (5,049,131) in view of Johnson et al. (8,216,294) as applied to claim 1 above, and further in view of Utke et al. (2010/0152711).  
Regarding claim 10, the combination of Deuss and Johnson et al. discloses the apparatus substantially as described above with respect to claim 1, but fails to disclose the first releasable connection comprises a retainer including a plurality of interdigitated portions.  Attention is drawn to Utke et al., who teach it is known to use interdigitated portions (22; see at least figures 2A and 3) to hold two portions of an expandable member together.  Therefore, examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first releasable connection (8) of Deuss with interdigitated portions as taught by Utke et al.  This combination is a simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. at ___, 82 USPQ2d at 1396.
Regarding claim 11, the remotely controlled actuator of the combination comprises a line (14 of Utke et al.) associated with the plurality of interdigitated portions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,105,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,898,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771